Citation Nr: 9935826	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-08 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1955 to October 
1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1993 RO decision which denied service connection 
for schizophrenia.  A personal hearing was held before an RO 
hearing officer in April 1994.  In February 1996, the Board 
remanded the case to the RO for further evidentiary 
development.  The Board also remanded the case to the RO in 
September 1997 for such development.  The case was 
subsequently returned to the Board.


FINDING OF FACT

The veteran's current schizophrenia began during his active 
duty.


CONCLUSION OF LAW

The veteran's schizophrenia was incurred in active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1955 to October 
1957.  A review of his service medical records shows that on 
medical examination performed for enlistment purposes in 
April 1955, his psychiatric system was listed as normal.  No 
disqualifying defects were found, and the veteran's physical 
profile (PULHES) included S-1 (normal) for the psychiatric 
system.  In a report of medical history completed in 
conjunction with the enlistment examination in April 1955, 
the veteran denied a history of nervous trouble. 

A May 1955 treatment note shows that the veteran complained 
of frequent headaches, particularly when working hard or 
climbing stairs.  The examiner opined that the headaches were 
"obviously psychoneurotic."  In January 1956, the veteran 
reported auditory and visual hallucinations; he said he heard 
dogs barking, and also saw a white elephant which slapped him 
in the face with its trunk, saw people who were not actually 
present but nonetheless tapped him on the shoulder, and saw a 
skeleton rise out of a casket and attempt to stab him with a 
pitchfork.  The diagnostic impression was schizophrenia.  He 
was transferred to a VA hospital for evaluation.

A January 1956 VA administrative discharge summary shows that 
the veteran was admitted in mid-January 1956 for a history of 
visual phenomena, which he called nightmares, and which 
usually occurred on going to sleep and on first awakening in 
the morning.  He said he had such phenomena since the age of 
ten or twelve.  A mental status examination did not reveal 
any other significant material except for the present 
illness.  The veteran later alleged that he invented his 
present illness in order to get off duty on a particular day.  
A psychiatric consultant opined that the veteran actually had 
a transitory hallucinatory episode which he was currently 
repressing, and that he was an immature schizoid individual 
who was not psychotic.  The consultant felt that the veteran 
should be returned to duty and closely observed.  The 
diagnosis was schizoid personality with features of 
immaturity.  The veteran was discharged from the hospital 
after a total stay of six days.  A clinical record cover 
sheet dated that day indicated a diagnosis of schizoid 
personality with features of immaturity, and concluded that 
such condition was not incurred in the line of duty as it 
existed prior to military service.

An August 1956 treatment note shows that the veteran 
presented with pain in his eyes; the pain was completely 
relieved with application of a placebo.  The diagnosis was 
hysteria.  An October 1956 treatment note shows that the 
veteran presented with complaints of difficulty sleeping at 
night due to hallucinations; he said he had been seeing 
things all his life.  He also related a great fear of the 
dark and a fear that people or things might try to hurt him.  
The diagnostic impression was paranoia.  A clinical record 
cover sheet dated in mid-October 1956 noted that the veteran 
had been hospitalized for eleven days.  The diagnosis was 
listed as "undetermined, suspected schizophrenic reaction, 
paranoid type."  The examiner indicated that the condition 
was incurred in the line of duty.  The veteran was 
transferred to a psychiatric center for evaluation.

A subsequent hospital discharge summary shows that in late 
October 1956, the veteran was transferred to that facility 
for the above complaints.  The examiner noted that on 
admission, the veteran claimed there was nothing wrong with 
him and said he had only gone to the doctor for treatment of 
a backache.  On examination, he was oriented and alert and 
described his symptoms in very mild terms.  He had no 
anxiety, demonstrated a good range of affect, and there was 
no evidence of psychotic ideation.  He was quite insistent 
that nothing was wrong with him.  Psychological testing 
revealed no evidence of psychotic thinking.  During the 
admission, the examiner indicated that the veteran's 
diagnosis was an interesting diagnostic problem, and 
suggested questionable schizophrenia, questionable organic 
problem (or idiopathic compulsive disorder), hysteria, or a 
questionable character disorder.   The veteran reported 
witnessing bloody accidents and said he previously worked in 
a slaughterhouse, which he greatly enjoyed.  The examiner 
noted that the veteran's affect was strange as it was quite 
glib and bland.  

Psychological tests were performed, and both organicity and 
schizophrenia were strongly contra-indicated.  There was 
paranoid content, psychopathic-like content, and anxiety 
associated with his sexual role.  The diagnostic impression 
was a character and behavior disorder with paranoid traits.  
The discharge diagnosis was paranoid personality, chronic, 
moderately severe, manifested by a recourse to physical and 
emotional complaints for manipulative purposes.  The examiner 
recommended a return to duty, with an administrative 
discharge from service if he failed to perform efficiently.  
A clinical record cover sheet dated in January 1957 notes 
that the veteran was hospitalized for a total of 67 days 
beginning in October 1956.  The examiner indicated that the 
admitting diagnosis had been changed to a diagnosis of 
paranoid personality, chronic, moderately severe, manifested 
by a recourse to physical and emotional complaints for 
manipulative purposes, which existed prior to service and was 
not incurred in the line of duty.   He was discharged to duty 
for a possible separation from service.

Subsequent service medical records are negative for treatment 
of psychiatric complaints until June 1957.  A hospital 
discharge summary shows that the veteran was hospitalized in 
late June 1957.  The veteran reportedly returned from leave 
three days late, and was subsequently referred for 
observation with a diagnosis of schizophrenic reaction, 
paranoid type.  On admission, he reported that from October 
1956 to the present he had been troubled by an imaginary 
person, "Fagel," with a tail and pitchfork who would talk 
to him and prod him with his pitchfork.  On mental status 
examination, the veteran's speech was circumstantial, his 
affect was flattened, and he mentioned "Fagel."  He was 
alert and oriented and seemed to be low average in 
intelligence and not overly concerned with the vision which 
had been bothering him.  A medical status report dated in 
July 1957 shows that the veteran was assigned to a hospital 
based on a diagnosis of schizophrenic reaction, paranoid 
type, for eventual Medical Board action.

Psychological testing was performed in August 1957, and 
revealed an individual with average intelligence, with 
obsessive-compulsive and hysterical defenses which were 
failing.  His basic stabilizing defenses appeared to be 
characterological in nature.  His basic dynamics as shown in 
a Rorschach test were those of a decompensated schizophrenic.  
The diagnostic impression at that time was that the veteran 
seemed to be precariously stabilized as a character disorder.  
The veteran was initially kept in a closed ward for the first 
two weeks of his admission.  His treating physician opined 
that his visions of "Fagel" and white elephants were 
conjured up in his mind and were not schizophrenic in nature.  
After the veteran was transferred to an open ward, there was 
no evidence of psychotic ideation or psychotic behavior, and 
the veteran immediately and persistently requested 
convalescent leave.  The examiner opined that the veteran's 
difficulties were on a characterological basis.  The veteran 
was discharged from the hospital in October 1957;  the 
discharge diagnosis was paranoid personality, chronic, 
moderately severe, manifested by recourse to physical and 
emotional complaints for manipulative purposes, use of 
projection as a defense, stubbornness, and pouting.  The 
examiner recommended separation from service.  A clinical 
record cover sheet dated in October 1957 determined that the 
above condition was not incurred in the line of duty as it 
existed prior to service, and indicated an S-4 
(disqualifying) profile based on the veteran's psychiatric 
condition.   

In October 1957 the veteran received an administrative 
discharge from service by reason of unsuitability. 

VA medical records dated from 1983 to 1986 reflect treatment 
for a variety of conditions, and are negative for 
schizophrenia.

Post-service medical records are negative for treatment of a 
psychiatric disorder until the late 1980s.  An undated VA 
medical certificate (which showed that the veteran was 52 
years old) shows that the veteran reported a history of 
schizophrenia but said he had not required psychiatric help 
for years.  He felt he had decompensated.  A diagnosis was 
not indicated.  A February 1989 treatment note shows that the 
veteran reported that he was diagnosed with schizophrenia in 
1957 upon discharge from service.  He reported one subsequent 
hospitalization for such in about 1979.  The diagnosis was 
undifferentiated schizophrenia.

VA medical records dated from 1992 to 1996 reflect treatment 
for schizophrenia with complaints of paranoia and auditory 
hallucinations.  A November 1992 treatment note shows that 
the veteran reported he was in a truck accident in 1983 which 
left him neurologically impaired.  A December 1992 discharge 
summary shows that the veteran was hospitalized for 
psychiatric complaints in early December 1992, and had 
returned to the hospital for the current admission.  The 
veteran reported that he was diagnosed with paranoid 
schizophrenia during service, and did not receive further 
psychiatric treatment until after 1983 when he was involved 
in a motor vehicle accident and sought treatment for 
depression.  The discharge diagnosis was schizophrenia and 
dissociative disorder, not otherwise specified.  The same 
diagnoses were indicated in a March 1993 hospital admission.  
A subsequent March 1993 psychiatrist's note shows that he had 
reviewed the veteran's file and indicated the following 
diagnoses:  a history of chronic schizophrenia and chronic 
depression, and left-sided weakness which strongly suggested 
a prior cerebrovascular accident.  He opined that the veteran 
did not have a dissociative disorder but rather suffered from 
a delusion regarding his identity.  An April 1994 treatment 
note diagnosed schizophrenia and dementia secondary to head 
injuries.  Subsequent medical records reflect a diagnosis of 
organic brain syndrome (OBS) in addition to schizophrenia.

In January 1993, the veteran submitted a claim for service 
connection for schizophrenia.  He reported treatment for such 
during service, and reported VA treatment since December 
1992.

At an April 1994 RO hearing, the veteran testified that he 
did not have psychiatric problems prior to service and 
asserted that he incurred schizophrenia during service.  He 
reported that he had paranoia and hallucinations during 
service, was diagnosed with paranoid schizophrenia, and was 
hospitalized for this condition.  He said that he was told 
that he was discharged from service due to his psychiatric 
condition.  He related that he had similar symptoms 
immediately after service but he did not seek medical 
treatment.  He stated that he first sought treatment for his 
condition in the late 1960s or early 1970s.  He asserted that 
he currently had the same psychiatric symptoms as he had 
during service.

In February 1996, the Board remanded the case to the RO to 
obtain additional evidence and in order for the veteran to 
undergo a VA psychiatric examination.

By a memorandum to the veteran's representative dated in 
February 1996, the RO requested that the veteran provide 
information regarding any treatment he received for 
schizophrenia.  In July 1996, the veteran's representative 
submitted a photocopy of a June 1996 letter from a VA 
psychiatrist.  The psychiatrist indicated that he treated the 
veteran for the past five years for two conditions:  
schizophrenia of a schizoaffective nature which the veteran 
had for many years, and chronic OBS secondary to two separate 
head injuries.

At a January 1997 VA psychiatric examination, the veteran 
reported auditory hallucinations and said he was depressed 
and nervous.  The examiner indicated that he reviewed the 
veteran's claims file and service medical records, which 
showed that he was closely observed during a long period of 
hospitalization which included psychological testing.  At 
that time a diagnosis of schizophrenia was considered but not 
found, and the veteran was discharged from service with a 
diagnosis of a personality disorder.  He indicated that the 
current diagnosis was chronic paranoid schizophrenia, opined 
that the etiology of such was genetic and involves 
disturbance of brain chemistry, and said it was not likely 
that the present condition was attributable to military 
service.

VA outpatient treatment records dated in 1997 reflect ongoing 
treatment for schizophrenia and OBS.

In September 1997, the Board remanded the case to the RO to 
obtain additional medical records. 

By a letter to the veteran dated in November 1997, the RO 
requested that he provide medical and/or lay evidence linking 
his current psychiatric disorder with service.  In December 
1997, the veteran responded to this letter and provided 
duplicate copies of a service medical record and a VA medical 
record.

By a statement received in April 1998, the Philadelphia VAMC 
indicated that there were no available medical records 
relating to the veteran dated from 1957 to 1982.

At a June 1998 VA examination, a VA doctor indicated that he 
had examined the veteran and reviewed the veteran's medical 
records, which showed that he was diagnosed with 
schizophrenia during service, and he currently had 
schizophrenia.  He stated, "There is no doubt that there are 
some congenital factors associated with the schizophrenia, 
but the situation really is precipitated when the patient is 
put under some unusual stress (such as being in the 
service)."

In September 1998, a VA examiner (the same VA examiner who 
examined the veteran in January 1997) reviewed the veteran's 
medical records.  He noted that the medical evidence dating 
from the veteran's period of service showed he had a 
personality disorder, and that no additional post-service 
medical records had been received which reflected 
schizophrenia in the 1960s or earlier.  He concluded that the 
veteran's current acquired psychiatric disorder could not be 
attributed to the service.

In January 1999, the veteran submitted lay statements from 
relatives and friends which collectively relate that he did 
not have a psychiatric disorder prior to service, and that he 
incurred a psychiatric disorder during service and was 
discharged from service due to such disorder.  The veteran's 
brother asserted that the veteran had received VA medical 
treatment since separation from service.


II.  Analysis

The veteran's claim for service connection for schizophrenia 
is well grounded, meaning plausible.  The file shows that the 
RO has properly developed the evidence to the extent 
possible, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  A personality disorder is 
not a disability for VA compensation purposes and may not be 
service connected. 38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.  A psychiatric disorder was not noted on 
service entrance medical examination in 
April 1955.  Thus, the presumption of soundness applies, 
although it may be rebutted by clear and unmistakable 
evidence showing pre-service existence of a psychiatric 
disorder.  The Board finds that such presumption is not 
rebutted as to this condition.  Although the service records 
mention a history of hallucinations since childhood, a 
psychiatric disorder was not noted at the enlistment 
examination, and there is no clear and unmistakable evidence 
to rebut the presumption of soundness on entrance into 
service.  Id.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).

As noted, legal authority precludes service connection for a 
personality disorder, but an acquired psychiatric disorder 
(such as schizophrenia) which is superimposed on a 
personality disorder may be service connected if it is 
attributable to service.  Service medical records from the 
veteran's 1955-1957 period of active duty reflect that the 
veteran received psychiatric treatment, including extensive 
hospitalization, for complaints of paranoia and 
hallucinations.  The veteran's condition was variously 
diagnosed as schizophrenia, schizoid personality with 
features of immaturity, paranoia, suspected schizophrenic 
reaction, paranoid type, a questionable organic problem (or 
idiopathic compulsive disorder), hysteria, a questionable 
character disorder, and finally, paranoid personality, 
chronic, moderately severe, manifested by a recourse to 
physical and emotional complaints for manipulative purposes.  
Psychological testing performed during service also showed 
conflicting results; in October 1956, such testing revealed 
no evidence of psychotic thinking, and schizophrenia was 
strongly contra-indicated.  In August 1957, such testing 
revealed an individual with average intelligence, with 
obsessive-compulsive and hysterical defenses which were 
failing.  A Rorschach test indicated that the veteran's basic 
dynamics were those of a decompensated schizophrenic.

In October 1957 the veteran received an administrative 
discharge from service by reason of unsuitability; he did not 
receive a medical discharge.

Post-service medical records are negative for a psychiatric 
disorder, including schizophrenia, until the late 1980s.  A 
February 1989 VA outpatient treatment record shows that the 
veteran was diagnosed with undifferentiated schizophrenia.  
Subsequent VA medical records reflect ongoing treatment for 
schizophrenia.  In June 1996, a VA psychiatrist indicated 
that he treated the veteran for the past five years for 
schizophrenia of a schizoaffective nature which the veteran 
had for many years.

In January 1997, a VA examiner noted that the veteran was 
discharged from service with a personality disorder after a 
diagnosis of schizophrenia was considered, and opined that as 
schizophrenia was congenital it was not likely that the 
current chronic paranoid schizophrenia was attributable to 
military service.  He reiterated his conclusion in September 
1998.  

In June 1998, another VA doctor opined that there were some 
congenital factors associated with schizophrenia, but said 
the situation was precipitated when the patient was put under 
some unusual stress (such as being in the service).

The veteran, his relatives, and friends have asserted that he 
incurred schizophrenia during military service.  As laymen, 
they are not competent to render a medical opinion regarding 
diagnosis or etiology, but they are competent to provide 
information regarding observable behavior over the years.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Evidence supporting service connection includes multiple 
medical assessments during service that the veteran then had 
schizophrenia or another psychotic process. The veteran 
currently carries a diagnosis of schizophrenia, and evidence 
supporting the claim includes lay accounts of his behavior 
since service.  Also supporting the claim is one recent 
opinion by a VA doctor suggesting that the veteran's current 
schizophrenia may have been precipitated by the stress of 
service.  Evidence against service connection includes the 
service medical assessments that the veteran only had a 
personality disorder (which cannot be service connected) and 
the gap of many years after service without medically 
documented psychiatric problems.  Also against the claim is 
the recent opinion of another VA doctor that current 
schizophrenia has no relationship to service.

After reviewing all the evidence, the Board finds that it is 
about equally divided on the question of whether or not the 
veteran's current schizophrenia began in service.  Under such 
circumstances, the benefit of the doubt is given to the 
veteran.  38 U.S.C.A. § 5107(b).  The Board concludes that 
the veteran's schizophrenia had its onset in service; the 
disability was incurred in service, and service connection is 
warranted.


ORDER

Service connection for schizophrenia is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

